Citation Nr: 0637516	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  A total rating based on individual unemployability due to 
the service-connected disabilities is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 50 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 
41-50 indicates that the veteran has serious symptoms or any 
serious impairment on social, occupational, or school 
functioning.  A GAF score of 51-60 indicates that the veteran 
has moderate symptoms or moderate difficult in social, 
occupational, or school functioning.  

In January 2003, the veteran underwent a VA PTSD examination.  
The veteran reported having nightmares four or five times per 
week and flashbacks.  The nightmares mainly involved "blood 
and killing," as opposed to a particular event.  He reported 
waking up in a cold sweat and sometimes being able to return 
to sleep, but other times having insomnia.  He averaged 
approximately four to five hours of sleep per night.  He 
reported intrusive thoughts and being easily startled by 
noises such as backfires and fire crackers.  The veteran 
avoided crowds, but would go to restaurants.  When going to 
the store, he waited in the car while his wife shopped.  

The veteran has been married to his second wife for six 
years.  He reported that they got along fairly well, and that 
they were close.  The veteran had not worked since 1990, when 
a neck and low back injury caused him to end his employment 
at a railroad.  This fact must be found by the Board to 
provide evidence against his claims.  The veteran has 
indicated that he does not have many leisure activities other 
than watching television.  In the summer, he fished.  He did 
not socialize with other people.  

Upon examination, the veteran was casually groomed, but he 
was anxious and picked at his nails.  His speech was within 
normal limits.  His mood was anxious and his affect was 
appropriate.  The veteran's thought processes and 
associations were logical with no loosening of associations.  
He was not confused.  No memory impairment was observed.  The 
veteran did not complain of hallucinations and the examiner 
did not observe delusional material.  The veteran's insight 
and judgment were adequate.  He denied suicidal or homicidal 
ideation.  The examiner provided a diagnosis of chronic PTSD 
and assigned a GAF score of 48.  Overall, the Board must 
finds that this report provides evidence against this claim, 
indicating a moderate disorder only. 

The veteran was hospitalized for PTSD in 1999, 2001, and 
2002.  The veteran received a temporary 100 percent 
evaluation for each of those three periods.  The examiner 
concluded in January 2003 that the veteran was not in need of 
psychiatric hospitalization at the time of the examination.  

A September 2004 VA PTSD medication clinic record showed the 
veteran was complying with his medications.  Due to a 
simplification of his medication regime, the veteran had lost 
approximately 20 to 25 pounds.  The veteran described his 
mood as "up and down," and stated that his main 
difficulties were boredom and not having enough to do.  He 
was appropriately dressed and had a bright affect.  No 
psychosis or suicidal ideation was noted.  His GAF score was 
51.  

A January 2004 VA PTSD medication clinic record showed the 
veteran had a 10 pound weight loss and better control of his 
blood sugar.  He reported poor sleep, which the VA physician 
thought may have been related to sleeping during the day and 
watching television at night.  The veteran did not have 
severe depression and he had little to no structured 
activity.  Upon examination, he was appropriately dressed 
with a bright affect.  No psychosis or suicidal ideation was 
noted.  His GAF score was 51.  

A March 2003 PTSD outpatient note showed that the veteran 
attended a scheduled appointment and reported no problems or 
concerns regarding his mental health.  He also reported no 
problems with his medications.  No suicidal or homicidal 
ideation was noted.  His GAF score was 45.  

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 70 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show 
occupational and social impairment in most areas, such as 
work, family relations, judgment, thinking, or mood.  

The evidence shows that the veteran does not work due to a 
nonservice-connected neck and low back injury.  The veteran 
has been married for at least six years and is close with his 
spouse.  The evidence does not show that the veteran's 
judgment is impaired, or that his thinking is abnormal.  

The evidence and examinations discussed above are entitled to 
great probative weight and are found to provide evidence 
against the claim.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's PTSD 
does not more closely approximate a 70 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  
The veteran does not meet the criteria for a 70 percent 
evaluation under DC 9411.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for PTSD.  38 C.F.R. § 4.3.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has three service-connected disabilities: PTSD 
rated as 50 percent disabling, diabetes mellitus rated as 20 
percent disabling, and scars assigned a noncompensable 
rating.  His combined disability rating (using the combined 
rating table) is 60 percent under 38 C.F.R. § 4.25.  
Therefore does not meet the criteria set forth in 38 C.F.R. § 
4.16(a).  Moreover, the Board finds no basis for an extra-
schedular award of TDIU.  

The veteran was last employed in 1990, when he worked at a 
railroad.  At his January 2003 VA PTSD examination, the 
veteran reported that he had to stop working at the railroad 
because he had neck and back surgery.  The veteran has a 
history of cervical spine problems, but they are not service 
connected.  The veteran testified at his January 2006 video 
conference hearing that he was injured at his railroad job 
and had to have surgery on his neck and lower back.  

Additionally, there is no medical evidence of record to show 
that the veteran's service connected PTSD, diabetes, or scars 
prevent him from substantially gainful employment.  In fact, 
there is evidence, as cited above, that indicates that 
disorders other than the service connected conditions have 
caused the veteran not to work, providing evidence against 
this claim.  

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration is not warranted. 

The service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran testified at his January 2006 video 
conference hearing that he received payments from the  Social 
Security Administration (SSA) because of his nonservice 
connected neck disability (a fact that provides more evidence 
against this claim).  While the veteran has been unemployed 
for many years, this fact, in and of itself, does not provide 
a basis to determine that the veteran's service-connected 
disabilities have caused this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in several years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disabilities caused his unemployment.  The medical evidence 
cited above and the veteran's testimony about his neck and 
back surgery supports the Board' s finding.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, and the evidence on file, including some of the 
veteran's own statements, provide highly probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected PTSD, 
diabetes mellitus, and scars.  Therefore, the appeal is 
denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to an increased evaluation for PTSD is denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


